PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gerfast & Rasmussen
Application No. 14/999,184
Filed: 9 Apr 2016
For: Electric vehicle charger connections made by vehicle motion only

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.137(a), filed June 17, 2022, requesting revival of the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision should be submitted within two (2) months from the mail date of this decision and be entitled “Renewed Petition under 37 CFR 1.137(a).”  See 37 CFR 1.181(f).

As a preliminary matter:  There are two joint inventors for this application – Sten R. Gerfast and Aric Rasmussen. The SPECIAL POWER OF ATTORNEY, filed December 26, 2018 and resubmitted on May 9, 2022 and with the present renewed petition, did not remove Aric Rasmussen as a joint inventor. 

Under 37 CFR 1.48(a), an applicant may submit a request for correction of inventorship in a nonprovisional patent application once the inventorship has been established.  A request to correct the inventorship filed under 37 CFR 1.48(a)  should identify the inventorship change and must be accompanied by a signed application data sheet (ADS) including the legal name, residence, and mailing address of the inventor or each actual joint inventor (see 37 CFR 1.76(b)(1) ) and the $70 processing fee set forth in 37 CFR 1.17(i).  An ADS sheet submitted with a request under 37 CFR 1.48(a)  must identify the information being changed with underlining for insertions and strike-through or brackets for text removed.

Applicant filed a Form PTO/AIA /40 - REQUEST FOR CORRECTION IN A PATENT APPLICATION RELATING TO INVENTORSHIP OR AN INVENTOR NAME, OR ORDER OF NAMES, OTHER THAN IN A REISSUE APPLICATION (37 CFR 1.48) with the present renewed petition. However, it was not signed by both inventors. In addition, applicant completed the incorrect section of the form. This is a nonprovisional application. Therefore, the first page of the form applies.

Since the future filed request under 37 CFR 1.48(a) will be filed after a first action on the merits, applicant will also have to pay a $320 fee.

In summary:  To remove Mr. Rasmussen as inventor and allow Mr. Gerfast to sign papers in this application on his own, the following should be filed: 1. Form PTO/AIA /40 signed by both Mr. Rasmussen and Mr. Gerfast; 2. An Application Data Sheet,1 signed by both Mr. Rasmussen and Mr. Gerfast, properly identifying this application and striking-through the Inventor information for Mr. Rasmussen to remove him as an inventor; 3. The $70 processing fee; and 4. The $320 fee for correction of inventorship after first action on the merits.

As of the writing of this decision, Mr. Rasmussen is still a joint inventor. Therefore, Mr. Gerfast may not appoint an attorney or change the correspondence address or properly file papers in this application on his own. 37 CFR 1.33(b). The petition must be dismissed for this reason, and for the following additional reasons explained in the below discussion.

On September 12, 2017, the Office mailed a final Office action. Applicant did not timely file a proper reply. Therefore, the application became abandoned on December 13, 2017. Applicant filed a grantable petition to revive under 37 CFR 1.137(a) on December 26, 2018.  The Office granted the petition under 37 CFR 1.137(a) on February 11, 2019. A notice of appeal was the reply component of the petition. The February 11, 2019 petition decision explains that applicant was under a two month deadline to an appeal brief under 37 CFR 41.37 and the required fee. See 1205.01 Time for Filing Appeal Brief.  This extendable two month period ran from the mail date of the February 11, 2019 decision on petition. 

The application is currently abandoned because applicant did not file a proper appeal brief or other appropriate follow-up submission within 2 months of the mail date of the February 11, 2019 decision on petition.

Applicant filed a request for reconsideration/amendment on April 8, 2019. On September 18, 2019 applicant filed a paper which appears to belatedly characterize the April 8, 2019 submission as an appeal brief. 

The examiner did not consider the April 8, 2019 filing to be an appeal brief. The October 28,
2019 Advisory action explains the April 8, 2019 filing was treated as a request for reconsideration/amendment and stated the filing did not place the application in condition for allowance and the amendment would not be entered. 

Applicant’s petition to withdraw the holding of abandonment, filed September 4, 2020, was dismissed on February 22, 2021. Applicant’s petition under 37 CFR 1.137(a), filed March 11, 2021, was dismissed on April 2, 2021 because applicant did not pay the petition fee and applicant did not file an appropriate follow-up submission to the September 18, 2018 Notice of Appeal. 
A renewed petition was filed on February 25, 2022. This petition was dismissed on April 14, 2022 because applicant did not file an appropriate follow-up submission to the September 18, 2018 Notice of Appeal and the petition was filed over 10 months after the mailing of the April 2, 2021 decision on petition. The renewed petition, filed May 9, 2022, was dismissed on June 6, 2022 because the petition was not properly signed, applicant did not file a proper appeal brief or other appropriate follow-up submission to the September 18, 2018 Notice of Appeal, and applicant did not explain why the lengthy delay in responding to the April 2, 2021 decision on petition. The present renewed petition was filed on June 17, 2022.

A grantable petition to revive under Rule 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m) - $1050 for a small entity; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and $170 fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The petition lacks (1) and (3) above.

With respect to (1) above, applicant has attempted to file another RCE. As discussed above, Mr. Gerfast, being one of two joint inventors, may not file papers in this application on his own. Once Mr. Rasmussen is removed as an applicant/inventor, then Mr. Gerfast may file papers on his own in this application.  The RCE filed on June 17, 2022 is only signed by Mr. Gerfast. Therefore, it is not properly signed.  In addition, the $680 RCE fee has not been paid. 

With respect to (3) above: Applicant has not provided additional details explaining why the February 25, 2022 renewed petition to revive the abandoned application under 37 CFR 1.137(a) was filed over 10 months after the April 2, 2021 mailing date of the decision on petition, which set an extendable 2 month period for reply.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned or there is an extended period of delay in filing a renewed petition. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F). Applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

Please explain why the February 25, 2022 renewed petition was filed over ten months after the mailing of the April 2, 2021 decision on petition. Petitioner states covid and illness prevented him from returning a renewed petition earlier. However further details are requested. 

Why was the June 2, 2021 deadline to reply to file a renewed petition missed? When was it discovered that a follow-up renewed petition to the April 2, 2021 decision on petition had not been filed? What brought about this discovery? Please be specific with dates and explain the entire delay in filing the February 25, 2022 renewed petition.

If reconsideration of this Rule 137(a) decision is desired, please file a renewed petition under 37 CFR 1.137(a), a properly executed RCE with submission under 37 CFR 1.114 and $680 RCE fee or appeal brief, and an explanation of the delay in filing the February 25, 2022 renewed petition. Please answer the boldface type questions above.

Please keep in mind that the applicant is currently Mr. Rasmussen and Mr. Gerfast. All papers filed in this application must be signed by Mr. Rasmussen and Mr. Gerfast until the inventorship is corrected via a request under 37 CFR 1.48(a). See the boldface type at the top of page 2 of this decision, which summarizes how to remove Mr. Rasmussen as an inventor/applicant.

Applicant paid a $170 terminal disclaimer fee on February 25, 2022. This fee is unnecessary and is subject to refund. Please authorize the Office to refund the $170 fee to petitioner’s credit card in the future-filed renewed petition.
  
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
 
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.


Telephone inquiries may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 This form and the PTO/AIA /40 may be downloaded from: https://www.uspto.gov/patents/apply/forms